CONCTJRBING OPINION
Tilson, Judge:
I concur in the conclusion reached by my associates, but I am not entirely in agreement with the statement that "* * * the single question presented concerning the tariff status of these ball races is necessarily one of relative specificity * * Paragraph 321, under which classification was made, provides for “* * * metal ball or roller bearings, and parts thereof, whether finished or unfinished, for whatever use intended * * The following from Blumenthal v. United States, 14 Ct. Cust. Appls. 17, expresses my views with reference to the present situation:
The goods are either artificial flowers and leaves, or manufactures of artificial flowers and leaves. If they be artificial flowers or leaves, they are provided for eo nomine in paragraph 1419. Consequently, if relative specificity could be held to be determinative of the competition between the two paragraphs here involved, there would be no legal alternative left except to subject the merchandise to the duty of 60 per centum ad valorem as prescribed by paragraph 1419. The rule that an eo nomine designation must be preferred where goods are within the terms of two or more paragraphs carrying different rates of duty cannot, however, be applied in this case without ignoring the manifest intention of Congress clearly and unmistakably expressed in paragraph 1430. That paragraph provides that trimmings and ornaments by whatever name known and to whatever use applied whether or not named, described or provided for elsewhere in the act, shall be subjected to a duty of 90 per centum ad valorem. By that language Congress left no doubt as to its intention, and, consequently, rules of construction or interpretation cannot be invoked to give to the statute a meaning other than that which its terms clearly and plainly import.
While the language under consideration in the Blumenthal case was somewhat more all-embrasive than the language here under consideration, yet, in my opinion, the holding of our appellate court is equally applicable in the present case.
Since, according to our conclusion herein, paragraph 321 invades paragraph 1643 and claims for classification merchandise therein eo nomine provided for, it should also be noted that paragraph 321 likewise invades paragraph 372 and claims for classification all metal ball or roller bearings, and parts thereof which *156may be incorporated as a part of reciprocating steam engines and steam locomotives; sewing machines; steam turbines; cash registers; printing machinery; bookbinding machinery; paper-box machinery; lawnmowers; machine tools; embroidery machines; lace-making machines; machines for making lace curtains, nets and nettings; knitting, braiding, lace braiding, and insulating machines, and all other similar textile machinery; cream separators, and other centrifugal machines; combined adding and typewriting machines; machines for cutting or hobbing gears; and in like manner paragraph 321 invades numerous other paragraphs and claims for classification the metal ball or roller bearings, and parts thereof, which may be incorporated as a part of the article eo nomine provided for in such other paragraphs.
With the above observations I concur in the conclusion reached by my associates in this case. .